Case 2:05-cr-80810-SFC-MKM ECF No. 728 filed 10/26/20                   PageID.8246       Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

         Plaintiff,

 v.                                            Criminal Case No. 05-80810

 Michael Anthony Clark,                        Sean F. Cox
                                               United States District Court Judge
       Defendant.
 _______________________/

                              ORDER DENYING DEFENDANT’S
                             MOTION FOR CLARIFICATION AND
                             MOTION FOR RECONSIDERATION

         In this criminal action, Defendant Michael Anthony Clark (“Defendant”) was convicted

 of multiple drug and firearms offenses and is currently serving a 50-year sentence. The matter

 recently came before the Court on Defendant’s Motion for Compassionate Release under 18

 U.S.C. § 3582(c)(1)(A), based upon concerns about the ongoing novel coronavirus pandemic

 (“COVID-19”). After full briefing by the parties, this Court denied that motion in an Opinion

 and Order issued on October 7, 2020.

         After that ruling, this Court received a “Motion for Clarification” (ECF No. 725) that was

 not received until after the Court’s October 7th Opinion. In that motion, Defendant asked the

 Court for clarification regarding briefing, asserting that the Court should rule as quickly as

 possible and that the Government should not get to file more than one brief. This motion is

 DENIED AS MOOT as this Court has already ruled on the above motion after full briefing by

 the parties.

         Defendant has also filed a Motion for Reconsideration (ECF No. 727) wherein he asks

 this Court to reconsider its decision denying his Motion for Compassionate Release.
Case 2:05-cr-80810-SFC-MKM ECF No. 728 filed 10/26/20                   PageID.8247      Page 2 of 3




         Unless the Court orders otherwise, no response to a motion for reconsideration is

 permitted and no hearing is held. Eastern District of Michigan Local Rule 7.1(h)(3). This Court

 concludes that, with respect to Defendant’s Motion for Reconsideration, neither a response brief

 nor a hearing is necessary.

         Motions for reconsideration are governed by Local Rule 7.1 of the Local Rules of the

 Eastern District of Michigan, which provides:

         (3) Grounds. Generally, and without restricting the court’s discretion, the court
         will not grant motions for rehearing or reconsideration that merely present the
         same issues ruled upon by the court, either expressly or by reasonable
         implication. The movant must not only demonstrate a palpable defect by which
         the court and the parties and other persons entitled to be heard on the motion have
         been misled but also show that correcting the defect will result in a different
         disposition of the case.

 See Eastern District of Michigan Local Rule 7.1(h)(3). A motion for reconsideration does not

 afford a movant an opportunity to present the same issues that have been already ruled on by the

 court, either expressly or by reasonable implication.

         As explained by the United States Court of Appeals for the Sixth Circuit, “[i]t is well-

 settled that ‘parties cannot use a motion for reconsideration to raise new legal arguments that

 could have been raised before a judgment was issued.’” Bank of Ann Arbor v. Everest Nat. Ins.

 Co., 562 F. App’x 473, 476 (6th Cir. 2014) (quoting Roger Miller Music, Inc. v. Sony/ATV

 Publ’g, 477 F.3d 383, 395 (6th Cir. 2007)). “Additionally, reconsideration motions cannot be

 used as an opportunity to re-argue a case. Furthermore, a party may not introduce evidence for

 the first time in a motion for reconsideration where the evidence could have been presented

 earlier.” Id.

         After reviewing Defendant’s Motion for Reconsideration, this Court concludes that


                                                  2
Case 2:05-cr-80810-SFC-MKM ECF No. 728 filed 10/26/20             PageID.8248    Page 3 of 3




 Defendant has not met the applicable standard. Accordingly, IT IS ORDERED that Defendant’s

 Motion for Reconsideration is DENIED.

       IT IS SO ORDERED.

                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

 Dated: October 26, 2020




                                             3
